             Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, and APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND
INDUSTRY FUND, TRUSTEES OF THE NEW
YORK CITY CARPENTERS RELIEF AND
CHARITY FUND, and THE CARPENTER
CONTRACTOR ALLIANCE OF
METROPOLITAN NEW YORK,

                                    Plaintiffs,                                    20-cv-2559 (PKC)

                   -against-                                                            OPINION
                                                                                       AND ORDER

ABALENE DECORATING INC., and CITY VIEW
BLINDS OF N.Y., INC.,

                                 Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.
                    On October 7, 2020, the Court entered a default judgment in this action against

defendants Abalene Decorating, Inc. (“Abalene”) and City View Blinds of N.Y., Inc. (“City

View”). (Doc 28).1 Defendants Abalene and City View have filed separate motions seeking to

have the default judgment against them vacated pursuant to Rules 55(c) and 60(b)(1), Fed. R.

Civ. P. (Doc 33 – City View; Doc 37- Abalene). For reasons to be explained, the motions will

be denied.




1
    The Court signed the default judgment order on October 6, 2020 and it was entered on October 7, 2020.
         Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 2 of 15




BACKGROUND

               Plaintiffs in this action are (1) Trustees of the New York City District Council of

Carpenters Pension Fund, Welfare Fund, Annuity Fund, Apprenticeship, Journeyman Retraining,

Educational and Industry Fund; (2) Trustees of the New York City Carpenters Relief and Charity

Fund; and (3) The Carpenter Contractor Alliance of Metropolitan New York (collectively, the

“Funds”). (Compl ¶¶ 4–6; Doc 1). The Funds act as a collection agent for the New York City

District Council of Carpenters (the “Union”). (Compl ¶¶ 9–10).

               Defendants Abalene and City View are both engaged in the business of home

furnishing work. (Compl. ¶ 22). The Complaint asserts that Abalene and City View are alter-

egos and that Abalene used City View to avoid its obligations to the Funds under the Specialty

Drapery & Venetian Blind Agreement, a collective bargaining agreement (the “CBA”), with the

Union or its predecessor. (Compl. ¶¶ 15, 27). Abalene is a party to the CBA. (Compl. ¶ 9). If

City View is determined to be an alter ego of Abalene, it would be held jointly and severally

liable for failing to comply with the CBA. (Compl. ¶¶ 37–38).

               The Funds bring claims under sections 502 and 515 of the Employee Retirement

Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1132, 1145 and section 302 of the Labor

Management Relations Act of 1947, 29 U.S.C. § 185, for unpaid employer contributions and

other damages owed by defendants under the terms of the CBA. In addition, the Complaint

seeks a court order directing City View to submit to an audit for the period of December 22,

2013 to the present and a declaration that City View is bound by the CBA to the same extent as

Abalene. (Compl. ¶¶ 40, 49).

               The Funds commenced this action on March 25, 2020. (Doc 1). On June 5, 2020,

defendants were served with summons and complaint by personal service on Nancy Dougherty,




                                               -2-
         Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 3 of 15




an authorized person in the Corporation Division of the Department of State. (Certs. of Service;

Docs 8 and 9). On July 10, 2020, the Clerk of this Court entered a certificate of default. (Doc

14). That same day, the Court entered an order adjourning the initial pretrial conference (Doc

15), which the Funds served on defendants through first class mail. (Cert. of Service; Doc 16).

               Defendants did not answer the Complaint or otherwise appear in this action, and

on August 19, 2020, the Funds moved for default judgment against Abalene and City View.

(Doc 18). The Funds served these papers on defendants through certified mail. (Doc 26). On

October 6, 2020, the Court granted the Funds’ motion for default judgment, entering judgment

against defendants jointly and severally in the amount of $92,589.86. (Doc 28).

               The Court’s entry of the default judgment was docketed on October 7, 2020.

Approximately five weeks later, on November 13, 2020, Abalene submitted a pre-motion letter

seeking to vacate the default. (Doc 29). City View joined in Abalene’s pre-motion letter on

November 16, 2020. (Doc 30). Pursuant to the briefing schedule ordered by the Court,

Defendants separately moved to vacate the default judgment on December 15, 2020. (Doc 33 –

City View; Doc 37 – Abalene).

DISCUSSION

   A. Legal Standard for a Motion to Vacate a Default Judgment.

               Rule 60(b)(1) provides that a party may be relieved from judgment due to

“mistake, inadvertence, surprise, or excusable neglect.” Rule 60(b)(1), Fed. R. Civ. P; see also

Rule 55(c), Fed R. Civ. P. (providing that the Court “may set aside a final default judgment

under Rule 60(b)”). “In deciding a motion to vacate a default judgment, the district court is to be

guided principally by three factors: (1) whether the default was willful, (2) whether the defendant

demonstrates the existence of a meritorious defense, and (3) whether, and to what extent,



                                               -3-
           Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 4 of 15




vacating the default will cause the nondefaulting party prejudice.” S.E.C. v. McNulty, 137 F.3d

732, 738 (2d Cir. 1998). A default is willful where it is the result of “more than merely negligent

or careless” conduct, id., but a court need not find that a defendant acted in “bad faith.”

Bricklayers and Allied Craftworkers Local 2 v. Moulton Masonry & Const., LLC, 779 F.3d 182.

187 (2d Cir. 2015). “Rather, it is sufficient to conclude that the defendant defaulted

deliberately.” Id. (internal quotation marks omitted).

                As to the second factor, a meritorious defense does not require that the defendant

“establish his defense conclusively, but he must present evidence of facts that, if proven at trial,

would constitute a complete defense.” McNulty, 137 F.3d at 740 (citation and internal quotation

marks omitted); see also Am. Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 61 (2d Cir. 1996)

(“A defense is meritorious if it is good at law so as to give the factfinder some determination to

make.”).

                The final factor is whether the non-moving party will suffer prejudice. In the

context of a motion to vacate a default judgment, “delay alone is not a sufficient basis for

establishing prejudice.” New York v. Green, 420 F.3d 99, 110 (2d Cir. 2005) (quoting Davis v.

Musler, 713 F.2d 907, 916 (2d Cir. 1983)). But prejudice may result if, for example, it thwarts

the plaintiff's recovery, results in the loss of evidence, increases the difficulties of discovery or

provides greater opportunity for fraud and collusion. Id.

    B. Abalene’s Motion to Vacate the Default Judgment Is Denied.

                Leopold Strulovic submitted a declaration in support of Abalene’s motion

identifying himself as the “sole owner” of Abalene. (Strulovic Decl. ¶ 1; Doc 49). Strulovic

states that Abalene never received a copy of the Complaint from the New York Secretary of

State. (Id. ¶ 3). The record does not contain information on whether the Secretary of State




                                                 -4-
           Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 5 of 15




attempted to forward the Complaint to Abalene or the address that it had on file for Abalene.

Strulovic’s declaration is also silent on whether Abalene received the Court’s July 10, 2020

Order, which the Funds served on Abalene via first class mail. (Cert. of Service; Doc 16). In

that order, the Court adjourned the initial pre-trial conference until October based on the

representations in the Funds’ letter that defendants were served with process and have failed to

appear and that the Funds’ anticipated moving for a default judgment. (Doc 15).

                  Strulovic attests that he first became aware of this action in late August 2020,

when he received the Funds’ motion for a default judgment at Abalene’s mailing address of 199

Lee Avenue, Brooklyn, NY 11211. (Strulovic Decl. ¶ 4; see also Cert. of Service; Doc 26). This

was the same mailing address to which the Court’s July 10, 2020 Order was mailed. (Cert. of

Service; Doc 16). The motion for a default judgment also included a copy of the Complaint.

(Strulovic Decl. ¶ 4). Strulovic states that he believed, at this time, Abalene had not been

properly served with process and that the mailing of the motion for a default judgment “from the

attorney’s office did not constitute proper service because Abalene had not been personally

served with the complaint.” (Id.) Strulovic states that he contacted, Nicole Marimon, the Funds’

counsel listed on the Complaint, at least six times and left approximately four voicemails, all

without a response. (Id.)2 He further believed that because the Funds’ counsel “failed to return

any of my calls” that they “would inform me of what actions I needed to take, if any.” (Id. ¶ 5).

                  Strulovic received the Court’s order entering a default judgment on or about

October 10, 2020. (Id. ¶ 6) Strulovic states that he then called and spoke with Marlie Blaise, the



2
  In a sworn declaration, Marimon disputes that Strulovic called her around this time period and states that she has
no record or recollection of receiving any telephone calls or messages from Strulovic. (Marimon Decl. ¶ 3; Doc.
44). For purposes of this motion, the Court resolves the factual dispute in favor of Abalene, the party seeking relief.
See Green, 420 F.3d at 104 (“[I]n ruling on a motion to vacate a default judgment, all doubts must be resolved in
favor of the party seeking relief from the judgment in order to ensure that to the extent possible, disputes are
resolved on their merits.”).


                                                         -5-
          Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 6 of 15




Funds’ counsel who was listed on the default judgment. (Id. ¶ 7).3 Strulovic asked Blaise if the

Funds would agree to vacate the default judgment, and Blaise subsequently told him that they

would not. (Id.) Strulovic thereafter retained legal counsel to represent Abalene on October 14,

2020. (Id. ¶ 8). Following discussion between counsel for Abalene and the Funds, Abalene

appeared in this action for the first time on November 13, 2020. (Id.)

                  The Court concludes that Abalene’s default was willful. Although Abalene does

not claim any inability to receive mail generally, Strulovic’s declaration contends that Abalene

did not receive a copy of the Complaint from the Secretary of State or the Court’s July 10, 2020

Order, which was sent to the same address as mail that Abalene received. However, it is

undisputed that Abalene had notice of the Complaint by late August 2020, after receiving the

Funds’ motion for a default judgment, but did not enter an appearance or otherwise defend this

action until over two months later. As of late August, Abalene’s answer to the Complaint had

been due for approximately two months, since June 26, 2020. In the face of the admitted receipt

of the motion for a default judgment, the corporate defendant’s reliance upon a purported failure

of the Funds’ counsel to return phone calls or messages is unreasonable as a matter of law. For

the six weeks following receipt of the Funds’ motion for a default judgment, Abalene failed to

seek any relief from the Court. Abalene did not decide to seek or retain counsel until October

13, 2020, after the Court entered a default judgment. Abalene’s default was not the result of

negligence or a good-faith mistake




3
  The Court will again credit Strulovic’s declaration, as the party seeking to vacate the judgment, but will note that
the default judgment only identifies that the Declaration of Marlie Blaise, Esq. was annexed to the Funds’ motion
for a default judgment; it does not list any contact information for Blaise. (Doc 28). Blaise submitted a declaration
in support of the Funds’ opposition to this motion but does not recount a conversation with Strulovic. (Doc 43).
However, the Funds’ counsel Marimon states that she heard from Strulovic on or around October 12, 2020 and that
she thereafter asked Blaise to contact Strulovic. (Marimon Decl. ¶ 4).


                                                         -6-
         Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 7 of 15




               The Court notes that by reading the papers that the Funds’ served with their

motion for a default judgment, Abalene would have been put on notice that the Funds had

claimed a valid basis for service of process. (Doc 22, at 4–5 & Cert. of Service (Doc 26)).

Abalene knew about the action and made a conscious decision not to defend or retain counsel

until after a default judgment was entered. Abalene’s arguments, “if credited might give rise to

an inference” that there conduct was not in “bad faith,” but it still indicates a “deliberate

disregard for the litigation.” Moulton Masonry & Const., 779 F.3d at 186–87 (finding

willfulness when defendants were aware of the pending legal action and failed to defend the

action because they believed that participation in an audit “was sufficient to discharge

defendants’ duties”); see also Puerner v. Hudson Spine & Pain Med., P.C., 17-cv-3590, 2019

WL 2548134, at *3 (S.D.N.Y. June 19, 2019) (Carter Jr., J.) (collecting cases where “courts have

found willful default where a defendant simply ignores a complaint without action”).

               The second factor for the Court to consider is whether Abalene has set forth a

meritorious defense. Before turning to this issue, the Court will review the basis for the entry of

a default judgment against Abalene.

               When a defendant defaults, the well-pleaded allegations of a complaint are

deemed to be admitted. See, e.g., Vera v. Banco Bilbao Vizcaya Argentaria, S.A., 946 F.3d 120,

135 (2d Cir. 2019). The Funds assert claims against defendants pursuant to sections 502 and 515

of ERISA, 29 U.S.C. §§ 1132 and 1145 for damages and injunctive relief. (Compl. ¶¶ 31–50).

ERISA § 515 provides that “[e]very employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained

agreement shall, to the extent not inconsistent with law, make such contributions in accordance

with the terms and conditions of such plan or such agreement.” 29 U.S.C. § 1145. When an




                                                 -7-
          Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 8 of 15




employer is found to violate § 515, it is liable for “unpaid contributions,” “interest on the unpaid

contributions,” “liquidated damages,” “reasonable attorney’s fees and costs of the action,” and

“such other legal or equitable relief as the court deems appropriate.” 29 U.S.C. § 1132(g)(2).

                  The Court concluded that the entry of a default judgment against Abalene was

appropriate as to liability. (Doc 28). During the relevant period, Abalene was a party to, or

otherwise bound by the CBA. (Compl. ¶¶ 9, 34).4 Under the CBA, Abalene was required to

make periodic contributions to the Funds for work performed within the trade and geographical

jurisdiction of the Union and furnish its books and payroll records upon request of the Funds for

purposes of conducting an audit. (Compl. ¶¶ 10–11). In addition to any unpaid contributions

found as a result of an audit, the Funds are entitled to interest on the unpaid contribution,

liquidated damages in the amount of 20% on the unpaid contributions and reasonable costs and

attorneys’ fees. (Compl. ¶ 40; CBA Art. XII).

                  As to damages, the Funds conducted an audit of Abalene for the period of

December 22, 2013 through December 31, 2018. (Compl. ¶ 12). The audit determined that

Abalene had failed to make $50,162.02 in required contributions. (Doc 20-1). It was further

calculated that Abalene owed interest on the required contributions of $9,401.69 and liquidated

damages of $10,032.40. (Id.) The cost of the audit was $7,234.25. (Id.) Thus, the total amount

of damages from the audit was $76,830.36. Abalene’s counsel also submitted attorney billing

records in the amount of $15,759.50. (Doc 21-5). Under ERISA and the terms of the CBA, the




4
  Article XIX of the CBA provides that “[t]his Agreement enters into force on July 1, 2007 and shall be binding on
the Employer and the Union, their successors and assigns. The duration of this Agreement shall continue until June
30, 2014 and shall be renewed automatically for one year intervals thereafter unless notice to the other at their last
known address has been provided by either party by certified and regular mail no more than ninety (90) days nor no
less than 60 days before the contract expiration that such party seeks to negotiate a new contract or modify or amend
this Agreement through negotiations.” (CBA Art. XIX; Doc 42 – Ex A).


                                                        -8-
         Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 9 of 15




Funds were entitled to such damages upon a finding that Abalene failed to make required

contributions, and the Court’s default judgment order awarded the Funds damages of $92,589.86.

               In Abalene’s motion to vacate the default judgment, it does not seriously contest

that it was delinquent in making contributions to the Funds under the terms of the CBA or that

the audit was inaccurate. Instead, the arguments asserted by Abalene relate to whether City

View has a meritorious defense to alter ego liability. In the case of Abalene, contesting City

View’s alter ego status does not provide a defense to the causes of action in the Complaint.

Abalene is a party to the CBA and bound by its terms. The Funds’ alter ego claims will be

discussed below in connection with City View’s motion. Abalene has failed to advance a

meritorious defense.

               Because the Court concludes that Abalene willfully defaulted and has not

presented a meritorious defense, it need not reach the issue of prejudice. McNulty, 137 F.3d at

741 (affirming district court order denying a motion to vacate a default judgment based on the

defendant’s willful conduct and lack of a meritorious defense); Com. Bank of Kuwait v. Rafidain

Bank, 15 F.3d 238, 244 (2d Cir. 1994) (“While the record does not strongly support a finding of

prejudice, we need not scrutinize this factor further because the [defendant’s] willful default and

the absence of meritorious defenses were sufficient to support the district court's disposition of

the case.”). Abalene’s motion to vacate the default judgment will be denied.

   C. City View’s Motion to Vacate the Default Judgment Is Denied.

               City View was served with process on June 5, 2020 by personal service upon an

authorized representative of the New York Secretary State. (Doc 10). Its answer was due on

June 26, 2020. (Blaise Decl. ¶ 6; Doc 43). City View was served by mail with the Court’s July

10, 2020 Order and the Funds’ motion for a default judgment dated August 19, 2020. (Id. ¶¶ 10–




                                                -9-
        Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 10 of 15




11). The default judgment entered by the Court was mailed to City View via certified mail,

which according to U.S.P.S. tracking was delivered on October 16, 2020. (Id. ¶¶ 13–14).

                In support of City View’s motion, Moshe Gold submitted a declaration stating

that he is the owner and president of City View. (Gold Decl. ¶ 1; Doc 34). Gold attests that he

first became aware of this action in mid-to-late October 2020 after receiving a call from

Strulovic of Abalene. (Id. ¶ 9). By this time, the Court had already entered an order of default

judgment. (Doc 28). After speaking with Strulovic, Gold retained counsel in late October 2020.

(Weiss Decl. ¶ 2; Doc 35). City View’s counsel asked the Funds’ counsel to vacate the default

judgment and after they refused, City View filed its pre-motion letter on November 16, 2020.

(Id. ¶¶ 8–9).

                Gold states that he has “no recollection of ever having received the Summons and

Complaint or any of the default judgment paperwork.” (Gold Decl. ¶ 13). He further notes that

City View’s Manhattan office was largely closed during the pendency of this action due to the

COVID-19 pandemic with most employees being temporarily laid off or working from home.

(Id.)

                Although its operations might have been remote, Gold neither claims City View

ceased operating during the pandemic nor that it was unable to receive mail. He also does not

contest that the Funds in fact mailed the Court’s July 10, 2020 Order and their motion for a

default judgment to City View’s correct mailing address. The Court accepts, for the limited

purpose of this motion, Gold’s assertion that City View did not have notice of this action until

after a default judgment was entered. But even if not deliberate, City View’s conduct was

grossly negligent. “Gross negligence can weigh against the party seeking relief from a default

judgment . . . .” ; accord Green, 420 F.3d at 108 (“[W]e have held that willfulness in the




                                              - 10 -
          Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 11 of 15




context of a judgment by default requires something more than mere negligence, such as

egregious or deliberate conduct, although the degree of negligence in precipitating a default is a

relevant factor to be considered.” (internal quotation marks omitted)). City View fails to explain

its inability to check the mail over the entire pendency of this litigation. Gold’s declaration

places conclusory blame on the COVID-19 pandemic but otherwise provides no details.

Accordingly, the Court finds that City View’s default was the result of gross negligence, and

although not dispositive of its motion to vacate, such conduct weighs against vacating the default

judgment against it.

                  With respect to the second factor, City View asserts that it has a meritorious

defense, namely, that it is not an alter ego of Abalene. City View is not a signatory to the CBA

but this fact is not dispositive. The CBA makes clear that an alter ego of Abalene is bound by

the CBA and jointly and severally liable with Abalene for failing to comply with its terms.

(Compl. ¶¶ 36–38); see Ret. Plan of UNITE HERE Nat’l Ret. Fund v. Kombassan Holding A.S.,

629 F.3d 282, 288 (2d Cir. 2010) (“Determining that an entity is an alter ego signifies that, for all

relevant purposes, the non-signatory is legally equivalent to the signatory and is itself a party to

the collective bargaining agreement.” (internal quotation marks and alteration omitted)).5

                  A determination of alter ego status “involves a flexible test that considers whether

‘two enterprises have substantially identical management, business purpose[s], operation[s],

equipment, customers, supervision, and ownership.’ ” Div. 1181 A.T.U.-New York Emps.

Pension Fund by Cordiello v. City of New York Dep't of Educ., 910 F.3d 608, 618 (2d Cir.




5
  Article XV, Section A of the CBA provides that “this contract shall be binding on any successor, assign, alter ego,
subsidiary, or parent of the Employer . . . .” (CBA Art. XV, Sec. A). It further states that “[i]n view of the fact that
the Union would not have entered into this Agreement without the assurance set forth in Section A above, the
Employer agrees that is [sic] shall be jointly and severally liable, with the offending entity, for the failure to any
entity described in Section A above, to comply with the terms of this Agreement.” (CBA Art. XV, Sec. B).


                                                        - 11 -
        Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 12 of 15




2018) (quoting Kombassan Holding A.S., 629 F.3d at 288). “The purpose of the alter ego

doctrine in the ERISA context is to prevent an employer from evading its obligations under the

labor laws ‘through a sham transaction or technical change in operations.’ ” Kombassan Holding

A.S., 629 F.3d at 288 (quoting Newspaper Guild of N.Y., Local No. 3 of the Newspaper Guild,

AFL–CIO v. NLRB, 261 F.3d 291, 298 (2d Cir.2001)). “[A]n anti-union animus or an intent to

evade union obligations” is a “germane” but not a “necessary factor.” Id. (internal quotations

marks omitted).

              In granting the default judgment, the Court concluded that the well-pleaded

allegations in the Complaint established City View was an alter ego of Abalene. The Complaint

alleges that both Abalene and City View are in the business of home furnishing work and are

owned and operated by Leopold Strulovic. (Compl. ¶¶ 16, 23). It further alleges that defendants

(1) shared a place of business, located at 315 West 39th Street, New York, NY 10018; (2)

formerly shared a common address at 63 Flushing Avenue, Brooklyn, NY 11205; (3) shared the

same telephone number: (212) 643-0203; and (4) shared employees, including but not limited to

Moshe Gold and Maritza Sime. The Funds allege that defendants performed the same type of

work and identified themselves within the carpentry industry under the same name, “Abalene

Decorating c/o Cityview Blinds.” (Compl. ¶¶ 23–24).

              Based on the above, the Court entered a default judgement as to liability against

City View for being an alter ego of Abalene. The judgment further (1) declared that City View

was the alter ago of Abalene rendering defendants jointly and severally liable under the CBA and

(2) ordered City View to submit its books and records to the Funds for an audit covering the

period from December 22, 2013 to the present and permitted the Funds to submit further

evidence of damages to the Court upon completion of the audit. (Doc 28).




                                             - 12 -
        Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 13 of 15




               City View contends that it has set forth evidence of facts that, if proven at trial,

would constitute a complete defense to a finding that it is an alter ego of Abalene. The Court

disagrees.

               As initial matter, City View’s counsel submitted a proposed answer with City

View’s motion. (Doc 35-4). The conclusory denials in the answer and imposition of affirmative

defenses, without setting forth evidence, are not sufficient to show a meritorious defense.

               Gold states that he is the owner and president of City View. (Gold Decl. ¶ 1). He

attests that he formed City View on August 30, 1994. (Id. ¶ 2) Gold claims that City View

sometimes utilizes Abalene as a subcontractor and has an “arm’s length” relationship with

Abalene. (Id. ¶ 6–7). He makes a conclusory denial that City View has “never shared common

operations, intermingled funds, used the same equipment, vehicle or facilities, shared employees

or officers, or customers with Abalene.” (Id. ¶ 5).

               Oddly, Abalene focuses much of its arguments on the issue of City View’s alter

ego status. While Strulovic asserts that he has never had an ownership interest in City View, his

declaration otherwise only offers conclusory denials. (Strulovic Decl. ¶¶ 12–20). Considering

that City View’s alter ego status has no effect on the liability of Abalene, an entity that has been

dissolved since 2016 according to the New York Department of State Division of Corporations

(Doc 43-10), the Court affords minimal weight to the arguments made in connection with

Abalene’s motion concerning whether City View has a meritorious defense.

                To constitute a meritorious defense for purposes of vacating a default judgment, a

defendant “must present a defense ‘which directly relates . . . to the allegations set forth in

plaintiffs pleadings and raises a serious question as to the validity of those allegations.’ ”

Guangxi Nanning Baiyang Food Co., LTD. v. Long River Int’l Inc., 09 cv 3059, 2010 WL




                                                - 13 -
        Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 14 of 15




1257573, at *4 (S.D.N.Y. Mar. 30, 2010) (Griesa, J.) (quoting Salomon v. 1498 Realty, 148

F.R.D. 127, 130 (S.D.N.Y.1993)). Based on this record, City View has failed to substantively

contest the allegations relating to its alter ego status and, taken collectively, has offered only

conclusory denials. City View has therefore not come forward with sufficient evidence to show

the existence of a meritorious defense. Green, 420 at 110 (“We have previously held that a

‘defendant must present more than conclusory denials when attempting to show the existence of

a meritorious defense.’ ”) (quoting Pecarsky v. Galaxiworld.com, Ltd., 249 F.3d 167, 173 (2d

Cir.2001)); Mason Tenders Dist. Council of Greater N.Y. v. WTC Contracting, Inc., 10 cv 0700,

2011 WL 4348152, at *4 (S.D.N.Y. Sept. 16, 2011) (Cote, J.) (“Bayside presents only

conclusory denials to [the alter ego] allegations. In its motion papers, Bayside lists the

allegations and states, simply, that each is incorrect, [and in a declaration] merely states the

opposite of each of the allegations in the Complaint, without providing any evidence of the

falsity of those allegations.”).

                Based on City View’s gross negligence in failing to defend this action prior to the

entry of the default judgment and its failure to show a meritorious defense, the Court concludes

that the factors under Rule 60(b)(1) do not favor vacating the default judgment against City

View. State St. Bank & Tr. Co. v. Inversiones Errazuriz Limitada, 374 F.3d 158, 174 (2d Cir.

2004) (citing Rafidain Bank, 15 F.3d at 244) (“We need not evaluate whether the vacatur of the

default judgment would subject State Street Bank to prejudice because we have concluded that

the defendants failed to establish a meritorious defense; the absence of such a defense is

sufficient to support the district court’s denial of the defendants’ first Rule 60(b) motion.”); see

also Long River Int’l Inc., 2010 WL 1257573, at *4 (“Indeed, without the prospect of a valid

defense, there is little point in setting aside the default judgment.”). In addition, City View’s




                                                - 14 -
        Case 1:20-cv-02559-PKC Document 61 Filed 04/13/21 Page 15 of 15




request in the alternative for an enlargement of time to answer is denied for the same reasons as

its motion to vacate the default judgment.

   D. Defendants’ Motions to Stay Enforcement of the Default Judgment Are Denied.

               On April 6, 2021, Abalene stated that the Funds had taken certain actions related

to the enforcement of the default judgment entered in this action. (Doc 58). Abalene moved for

a stay of enforcement of the judgment until its motion to vacate is decided. The next day City

View joined in Abalene’s motion. (Doc 59). Because the Court’s Order denies defendants’

motions to vacate the default judgment, defendants’ motions for a stay are also denied.

CONCLUSION

               For the reasons set forth above, defendants’ motions to vacate the default

judgment are DENIED. (Docs 33 & 37). Defendants’ motions to stay enforcement of the

default judgement are also DENIED. (Docs 58 & 59). The Clerk is directed to terminate the

motions. (Docs 33, 37, 58 and 59).

               SO ORDERED.




Dated: New York, New York
       April 13, 2021




                                              - 15 -
